Title: [October 1782]
From: Adams, John
To: 



      Oct. 1.
      
      
       Dined with Mr. Boreel a Deputy to the States General from the Province of Holland, with Lt. General Van derdussen, Mr. De Llano, Mr. Thulemeyer, Mr. Renovallis, Mr. Visher, Mr.  of the Council of State for the City of Amsterdam, Mr.  a Gentleman of the Court &c. The Dinner was elegant and a splendid Shew of Plate, as We see at the Tables of the rich Dutch Families.
       A little Pleasantry with Mr. De Thulemeyer, about the Conduct of the Prussian Minister at Madrid in notifying to Mr. Charmichael, as Charge des Affairs des Etats Unis de L’Amerique, his Presentation to the King and Royal Family.
       Note. This is the Effect of the Step I took in notifying my Presentation, to all the foreign Ministers.
      
       

      1782. Oct. 2.
      
      
       Walked Yesterday to the House in the Woods in the rain. To day will dine with me Comte Sarseneld, Mr. Vischer and Mr. Gyselaer.— Received Yesterday a Volume of the Journals of Congress with some News papers by the Post from L’orient which cost me 37 Guilders.— The Comte, Mr. Vischer and Mr. Gyselaer, dined here. The Comte Sarseneld began as usual when We were alone to give me a Lesson of Etiquette. This is a Trait in his Character. No Man more attentive to the Rules of Ceremony, and Formality. No Man more precise. He says, that when I make an Entertainment, I should have placed the Ambassador of France, at my right Hand, and the Minister of Spain at my left, and have arranged the other Principal Personages. And when I rose from Table I should have said Messieurs, voudriez vous &c. or Monsieur Le Due voudriez vous &c—All this every one sees is a la Francaise. But it is very little regarded here. And it was because it is generally neglected here that I neglected it. But the Comte in every Affair of Dress, Billets, Rank &c. has from my first Acquaintance with him, ever discovered such a minute Attention to little Circumstances. How is it possible to reconcile these trifling Contemplations of a Master of Ceremonies, with the vast Knowledge of Arts, Sciences, History, Government &c. possessed by this Nobleman. An habit of living in the World, however, is necessary—a facility of living with Men. L’Habitude de vivre avec des hommes.
       It is the Fashion among the Dutch, to arrange all the Company, by putting a Card with the Name of each Gentleman and Lady, upon the Napkin in the Plate. This I never saw practiced in France. Indeed, they Attend but to one Person in France. The Feast is made in honour of one Person. That is the Ton.
       Mr. V. being told by the Comte that he and I were to dine tomorrow with General Vanderdussen, appeared surprized and said that the General, altho he had dined with me and rode with me, on horseback, would not have dared to have invited me, if he had not met me at Mr. Boreels.
       I saw the other day Joachimi Hoppii Hopperi Commentatio Succincta, ad Institutiones Justinianas, at Mr. Luzacs.
       Mr. Gyselaer informed me that the Committee, for examining the Administration of the Marine, were tomorrow to announce their Authority to the Prince. I told him he must make an harrangue, in order to give Dignity and Solemnity to his Commission. He said it was a delicate Thing to make a Speech upon the Occasion. This I agreed.
       
       I gave the Gentlemen an Account of the Practice of the Provincial Congress of Massachusetts when they first formed their Army. Dr. Warren, their President, made an Harrangue in the form of a Charge, in the Presence of the Assembly, to every Officer, upon the Delivery of his Commission, and that he never failed to make the Officer as well as all the Assembly shudder, upon those Occasions. C.S. appeared struck and affected with this Anecdote. I dare say he has it in his Journal.
       C.S. told me the News of the Destruction of the Spanish floating Batteries, by the English red hot Bullets. He seemed much affected. Said all Europe would laugh at them and that they deserved it, for attempting a Thing so evidently impossible.—No Governments says he but Monarchies are subject to this kind of Misfortunes from Absurdity. In France a Madame Pompadour or de Barry may ruin a Kingdom. In Spain an absurd Priest, the Father Confessor of a superstitious King, may so far gain his Confidence, by working upon his conscience and superstitious Fears as to lead him into such foolish Councils.—How much Mischief says I, has Spain done in this just Cause.
      
      

      Oct. 3. Thursday.
      
      
       Dined with Mr. Vanderdussen, Lt. General of the Cavalry, in Company with Mr. De Llano Minister of the King of Spain and Mr. De Renovalis, Secretary of his Legation, Mr. and Madame Boreel, Mr. and Madame Geelvink, Madam Dedel, the Rhinegrave de Salm, Mr. Saumase, a descendant of the famous Salmasius whom John Milton disputed with. Mr. Boreel is a Deputy to the States General for the Prov. of Holland. Mr. Geelvink is a Member of the Council of State for Amsterdam.
       Gen. Vanderdussen told me he must ask me to take a Family Dinner with him one of these days in order to present me to a Couple of his Friends; one was his Brother and the other was Gen. Ponce; both zealous Americans he said.—I told him he would do me great Honour and give me much Pleasure.
       Mr. Boreel desired me to send him the American Gazette which contains the Resolution of their High Mightinesses, acknowledging me as Minister, with his Name to it.
       I forgot Mr. Magis, who said to me, entre Nous, Sir, if I were young I would endeavour to serve a great Power, because one has a Chance to be Something: but when one serves a small Power one is sure never to be any Thing.
       
       Madame Boreel next to whom I sat at Table asked me if I understood the Dutch. I answered, very little, but that I began to learn it. That I had with me two ingenious young Gentlemen with whom at Breakfast, I every Morning attempted with the Aid of a Dictionary to read the Dutch Gazettes, and that We began to comprehend some Paragraphs. Madame Boreel mentioned to the Company that I read the Dutch Gazettes. Mr. Geelvink called out to me, pleasantly enough, leese Mynheer de Diemer Meerche Courant.—Yea well, Mynheer says I, en de Hollandche Historische Courant oke.
       The Dutch Part of this Company, were all high, in Office and Service, and therefore attached to the Court.
       The Gen. Vanderdussen said laughing that he was ready to wish and to do any Thing to the English for they had almost ruined him. He was Governor of Ipres or Ypres one of the Barrier Towns, so that he has lost his Government, by the Demolition of the Barriers. I believe too they have done him some Damage in some Estates in the West Indies &c.
       Mr. Boreel promised me to speak to Mr. Fagel and let him know that I wish to have the Treaty signed, that I might be able to send it by several Vessells now ready to sail at Amsterdam.
       Somebody at Table said to C. Sarsfield that the Americans had laid aside the Use of Mr. Franklins Conductors. The C. appealed to me. I said by no means, on the Contrary the Use of them increased, and they were found very usefull.
       
       Questions.—What are the Powers of the Council of State?—how many Members? who appoints them?—Are they for Life, or Years, or at Will? When do they sit? What Objects of Administration have they? Is their Power Legislative, Executive or Judiciary? Is the Council of State, the same Body, with the Gecommitteerde Raaden—or are they two.
       Answer. The Council of State, and the Council of Commissioners, are two distinct Bodies.—De Raad van Staaten en de Gecommitteerde Raaden.—The 1. is for the 7 Provinces—the last for the Province of Holland only.
      
      
       
        
   
   One of the young gentlemen was of course John Thaxter. The other was Charles Storer (1761–1829), of Boston, a relative of AA’s and a Harvard graduate, 1779, who had recently arrived in Europe; he joined JA’s household and served without pay for several years as his private secretary (Storer to AA, 17 Oct. 1782, Adams Papers; JA to Jay, 25 Aug. 1785, LbC, Adams Papers).


       
       
        
   
   MS: “are.”


       
      
       

      The Hague October 5. 1782. Saturday.
      
      
       In conference with the Grand Pensionary Bleiswick. He told me, it was determined to sign the Treaty of Commerce, on Monday next at Noon. That I should not find the Greffier Fagel for that being Saturday, he would spend it at his Country Seat and not come to Town. That the Revolution in the Crimea and the commotions among the Tartars would probably find Employment enough for Russia. That there were some Symptoms of Anglomanie, in Sweeden. That there was no News from Paris about Peace, that Mr. Brantzen had not, when the last Advices came away, had his first Audience, of the King.
       I went next to Mr. Fagels house, but the Answer was that on Saturdays the Greffier never came to Town.
       There is in the Rotterdamche Courant of to day the following Article from Philadelphia of the 7. August. Het is opmerldyk dat de Staaten Generaal, de Onafhanglykheit der Vereenigde Staaten, juist op den 19 April dezes Jaars erkend hebben, zynde die dag de zevende Verjaring van den Veldslag by Lexington, en dat deze zaak nog opmerklyker maakt is, dat de Eerste Memorie van den Heer Adams, die zulk een grooten Indruk op de Hollandsche Natie gemaakt heeft, gedagteekend is den 19 April 1781.
       
       Money of the Low countries
       The Florin = 2 Scallings & 6. Sols
       The Scalling = 7s. = 12s. 6d. of France.
       Crown = 9 Scallings = 5£: 12s: 6d. of France.
       17 Patars = 1 l.t. 12s. of France.
       The Plaquette = 6s: 3d.
       9 liards = 3s: 9d.
      
      
       
        
   
   First entry in D/JA/34, a gathering of leaves, quarto in size, the first in a series of twelve such booklets, some stitched and some unstitched but otherwise uniform in format and appearance, extending through July 1786 and virtually completing JA’s Diary in Europe. In all of them JA wrote only on the righthand half of the page, reserving the other half for additions.


       
       
        
   
   
         
          
           
            “It is remarkable that the States General have recognized the independence of the United States on exactly the 19th of April of this year, this day being the seventh anniversary of the battle at Lexington, and what makes the matter still more remarkable is that Mr. Adams’ First Memorial, which has made such a deep impression on the Dutch nation, is dated 19 April 1781.”
           
          
         
        


       
       
        
   
   This table is in the margin of the MS, opposite the beginning of the entry dated 5 October.


       
       
        
   
   In the MS appears a cryptic symbol which we conjecture stands for livres tournois. The patar or patard, a copper coin, was a Flemish stiver or sol.


       
      
       

      Oct. 7. Monday.
      
      
       Mr. Dumas has been out, upon the Discovery.—Neither Mr. V. nor Mr. G. could guess the Reason, why their High Mightinesses had sent their Agent De Spieringshoek to desire me to postpone the Signature of the Treaty untill tomorrow. Mr. B. whom he met in the Street explained it. He says the Prince had sent Word to their High M. that he desired a Conference with them to day, and as the Signature would take up some time they should be obliged to make the Prince or me wait. He learn’d afterwards from Mr. K. that the Council of War of the Navy Officers at the Texel, have sent an express to day, to inform the States, that it is impossible for the Fleet to go to Brest, according to the Resolution of their H.M. because they were not ready. They are in Want of Men, of Provisions, of Stores. Every Ship in the Fleet is in Want of Something essential. The Blame of this, will fall upon the Prince.
       The Prince, in his Conference, to day, has communicated his orders and Correspondence relative to the Navy.
      
      
       
        
   
   The initials standing for persons in this paragraph probably represent Messrs. Visscher, Gyselaar, Boreel, and Kruiningen. On the controversy over the unpreparedness of the Dutch fleet, a very warm issue at this time between the Patriots and the Stadholder, see Dumas to Livingston, 27 Sept.–22 Oct. 1782 (Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 5:776–778).


       
      
      

      Oct. 8. Tuesday.
      
      
       Mr. D. is indefatigable in his Way. He visits, every Day, the French Ambassador, Mr. G., Mr. V.—and occasionally Mr. K. and sometimes the Prince de Gallitzin, Mr. D’Asp, &c.
       No American Minister could do this. It would ruin his Character. I dont know whether it would do for a Secretary of Legation to do this. I can, however, make an excellent Use of him in this Way. I can get or communicate Intelligence this Way, better than any other, from and to various Persons and Places.
       I have been indirectly put upon my Guard against “un Chien puant,” made Use of as a Tool, in the Friesland Affair, which I read of, in C. S.s Journal.—He now makes his Court to both Sides. Llano the other day made a grand Eloge, of the Man and his Wife, of their peaceable amiable Character, and excellent Reputation. Thus it is when Parties run high. One Side crys crucify, and the other hozanna.
       At Breakfast Comte Sarsefield came in, and put into my Hand, more of his Speculations.—I have read through his Journal of his Journeys into Holland in 1777 and in 1780 and he has promised me that of  1782. The Piece he lent me to day is on Slavery. He has assembled every Appearance of Argument in favour of the Slavery of the Glebe, (Villenage) or domestic Slavery, and has refuted them all.
       At twelve went to the State House, was received as usual, at the head of the Stairs by Mr. De Santheuvel, and Mr. De Linden, Deputies from Holland and Zealand, and conducted into the Truce Chamber where We signed and sealed the Treaty of Commerce and the Convention concerning Recaptures.
       Waited on the Duke de la Vauguion, to inform him, as I did, and also that I had received a Letter from Mr. Jay, 28 Septr., informing me that the Day before, Mr. Oswald received a Commission to treat of Peace with the Commissioners of the United States of America, and that I believed I should set out, according to Mr. Jays earnest desire, for Paris the latter End of next Week. The Duke was pleased to say, and with a warmth that proved him sincere, that he rejoiced to hear it, for it seemed by it, that Mr. Jay and I were cordial, and he thought further it was absolutely necessary I should be there, for that the immoveable Firmness that Heaven had given me, would be usefull and necessary upon this Occasion. I could not help laughing at this and replying, that I had often occasion however for cooler Blood than had fallen to my Share, to regulate that same Firmness.
       The Duke then entered into an History of his Negotiations with the States and the Prince to get the Fleet to Brest. He thinks there has been a secret Communication between Prince and Officers to represent the Fleet destitute of Sails, and Provisions &c.
       While the Clerks were sealing the Treaties to day I cast an Eye on the Collection of Pictures of Claudius Civilis, and asked the Gentlemen who was the Painter. Secretary Fagel answered me that it was Otto Oevenius a Dutch Painter, Author of the Emblemata Horatiana. That each of those Pictures was formed upon some Passage of Tacitus. That his Father had been at the Pains to transcribe all those Passages and affix them to the back of the Picture. Upon this I turned one of them round, and found a Paragraph.
      
      
       
        
   
   Sarsfield’s essay on slavery, entitled “Quelques Considérations Sur L’Esclavage, La Servitude De La Glebe, L’Etat de Liberté qui leur a succedé Et les Effets qui Resultent des Uns Et des Autres,” dated 28 Sept. 1782, remains among other MS essays by Sarsfield in the Adams Papers (filed at 1782–1783) and bears this notation in JA’s hand on the cover page: “Aut Sarsefeildii aut Diaboli.” Extracts from Sarsfield’s journal of 1782 were copied by JA into his own Diary; see entry of 10 Oct., below.


       
       
        
   
   Copies of the Treaty of Amity and Commerce and of the Convention concerning Recaptures, in Dutch and English, are in Adams Papers under this date; the English copies are in JA’s hand. Both are now available in Papers of John Adams, volume 13, as Final Text of the Dutch American-Treaty of Commerce, ante 6 September 1782 and Final Text of the Dutch-American Convention on Recaptures, ante 6 September 1782. For printings of the texts as signed, with essential notes on their transmission, ratification, and location, see Miller, ed., TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America, Washington, 1931–1948; 8 vols., 2:59–95. In a letter of this day to Livingston JA furnished an illuminating history of the negotiation that produced the Treaty and Convention (PCC, No. 84, IV; Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 5:803–805). The Dutch Republic ratified them on 27 Dec. 1782; Congress did so on 23 Jan. 1783; and the ratifications were exchanged at The Hague on 23 June 1783, Dumas acting for JA, who was in Paris. On the day of this exchange the first minister from the Netherlands to the United States, Pieter Johan van Berckel, a burgomaster of Rotterdam and the brother of JA’s friend E. F. van Berckel of Amsterdam, sailed for his post.


        
   
   The “Truce Chamber” where the highly ceremonial signing took place is the magnificent room still known as the Trevèszaal, in a 17th-century building on the water side of the Binnenhof, now reached through Binnenhof 20 (offices of the Netherlands Ministry of Traffic and Waters). See illustration in this volume.


       
       
        
   
   Jay’s note of 28 Sept., reporting that Richard Oswald, the British representative at Paris, had received a revised commission that acknowledged American sovereignty, and urging JA to come on “soon—very soon,” is in Adams Papers (printed in JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 7:641–642).


       
       
        
   
   The painter was Jürgen, or Juriaan, Ovens, a Dutch artist of the 17th century, and his subject was the revolt of the Batavians against Roman rule, A.D. 69–70, led by Claudius, or more properly Julius, Civilis (Nieuw Ned. Biog. WoordenboekP. C. Molhuysen and others, eds., Nieuw Nederlandsche Biografisch Woordenboek, Leyden, 1911–1937; 10 vols., 8:284–285; 10:698–699).


       
      
      

      October 9. Wednesday.
      
      
       Went this Morning to the Secretary Fagel and returned him the original Treaty, and the original Convention which was designed for their High Mightinesses. The others designed for Congress, I kept. We run over together the few litteral Variations, and corrected all, indeed all the Inaccuracies were found to be in my Copy which I kept to compare. Mr. Fagel said that one day this Week he would call upon me with the Copies, which he and I were to sign to be sent to Congress. That to day, the Committee would make report, their H.M. would thank them for the Pains they had taken, and each Province would take the Treaty and Convention ad Referendum, and lay them before their Constituents for Ratification.—He told me that his Intelligence from France, by the last Post, led him to expect Peace in the Course of this Winter. He asked me if mine did not? I answered, smiling, that I could not deny that there appeared some Symptoms of it.
       About two O Clock, the Cte. de Sanafé made me a Visit, in Ceremony, to congratulate me, on the Signature of the Treaty. I told him I hoped by this Time the Cte. Daranda had signed a Treaty with Mr. Jay, with equal Advantage and Satisfaction. He enquired about the 22 and 23 Articles, and said he understood that I had met with Difficulty to get the States to agree with me upon a Substitute. I read to him in French, the Article as it now stands in the Treaty, which he was fully satisfied with. He enquired concerning the Prussian Minister  at Madrid notifying to Mr. Jay his Presentation to the King and Royal Family—asked if it was true? Observed That Mr. Jay was not at Madrid but at Paris. I answered, the Visit was made to Mr. Charmichael, as Charge des Affairs at Mr. Jays House. He asked me if I told it to Mr. Thulemeyer. I answered in the Affirmative. He asked me what I thought, of the late Behaviour, respecting the Dutch Fleet going to Brest—an Order of the States General and refusal of Obedience, on the Part of the Navy. I answered it was very extraordinary and very allarming. He said, he did not think this People would ever do any Thing. But the Requisition to send Ships to Brest was very well calculated to try them.
       I shewed him the Paragraph in the London Evening Post which says that a Commission under the Royal Sign Manual has passed the great Seal of the Court of Chancery, authorizing Mr. Oswald of Philpot Lane, to treat of Peace with the United States of America....
       Mr. D. has learned, to day from our Friend, that the two Captains, Welderen and Van Hoey, did in Truth come with the Message that if the Fleet was ordered to Brest, all the Officers and Crews would resign, but finding that the States were likely to take Fire they were perswaded to soften it down to a Want of Sails, Provisions, Stores &c. This, all agree must have been a Plot. The Prince must be as daring in his System, as his Cousin has been.
       The States of Holland have printed the Treaty, a Member has given one to Mr. D. who has sent it to day with his French Translation, to Leyden to be inserted in Mr. Luzacs Gazette.
       Mr. Thaxter and Mr. Storer have agreed to accompany me to Paris.
      
      
       
        
   
   Suspension points in MS.


       
       
        
   
   JA inadvertently wrote “Storey.”


       
      
      

      Oct. 10. Thursday.
      
      
       The Comte de Sanafé wrote a Card to Mr. Dumas desiring a Copy in French of the 22d Article. Said that I had read it to him in french but his Memory had not retained it. I desired Mr. Dumas to send it. —Mr. D. at my desire had asked the Duke de la Vauguion what was the Usage in my Case, who am going to Paris. He brought me Answer, to take Leave of the President, Secretary Fagel and Grand Pensionary and after of the Prince and Princess. Mr. D. added that I should mention who I left as Charge des Affairs and present him. I told him there was none, and I had not Authority to constitute one.
       Mr. Van heukelom has been here.—1400 Persons in Leyden have signed an Address of Thanks to the Regency, for their Proposition to  enquire into the Administration of the Navy. Mr. John Luzac is now he says universally beloved. A Change of System, has made a Change of Circumstances. Mr. Elie Luzac was the most respected, and had the most Influence but his Anglomanie had brought him into Contempt. Elie Luzac’s Father and Johns Father were Brothers. Elies Father is dead. He is called at Leyden een Agt en Veertiger. These Nicknames of Agt en Veertiger and Twee en Agtiger, Eight and Fortyer and Two and Eightyer, are adopted as Party Distinctions instead of Whig and Tory, Anglomane and Republican &c.
       Received this day a Card, from the Baron de Linden de Blitterswyk, first Noble of Zealand, Brother of him who was Envoy in Sweeden, and his Lady to dine with them next Wednesday.
       As the Commerce of Bruges and Ostend, have grown out of the American Revolution, and the Neutral Confederation, it may be worth while to make the following Extract.
       
        
        
         
          Extract from the Journal of Comte Sarsfield, 5 June 1782.
          J’ay trouvé Bruges dans un grand Mouvement, par le Commerce qui y arrive. J’ai compté de 20 a 25 navires dans le Bassin, il en peut tenir beaucoup plus et on va l’agrandir. On abbat les fortifications, tous les magazins de la Ville sont remplis: on en construit de nouveaux, qui seront fort grands. La Journée d’un homme qui n’a que ses bras est de 16s. et nourri. 16s. du Pays font 1 l.t. 10s. de France.
          La Raison de cela est qu’Ostende est trop petit, pour toutes les affairs qui s’y font. Beaucoup de navires viennent a Bruges, ce qui est d’autant plus commode, qu’il faut toujous que les marchandizes y payent lors qu’on ne veut pas les expedier par mer. On m’a dit qu’en particulier les Espagnols expedioient toujous pour Bruges, ou ils n’ont point les memes lenteurs que le defaut de Emplacement occasionne a Ostende. On m’assure que le Canal a 21 Pieds de Profondeur. Tout ce que Je viens de dire se fait par les ordres qu’a donne, L’Empereur, lorsqu’il est venu ici. Il a declaré qu’on ne devoit regarder Ostende et Bruges que comme la meme Ville. L’Effect de cette Augmentation de Commerce, se fait sentir sur le Prix des Maisons, et s’etend surement sur tout.
          6 Juin Ostende. Il y a deux Chemins pour y aller. L’Un suit le Canal. Il faut passer the Port en batteau pour entrer dans la ville. L’autre est plus long De 2 1/2 Lieus a ce qu’on m’a dit. J’ay mis un peu moins de 4 1/2 heurs a le faire. Il est pave et pass par St. André, Wassenaar, un autre Village, dont J’ay oublié le nom et Ghistele. Il y a quelques barrieres a payer, excepté sur ce qui depend du Franc de Bruges, que fait et entretient les Chemins a ses frais. On demolit aussi les fortifications d’Ostende, pour y construire des Magazins. Le nombre des Vaisseaux que J’y ai vus est tres considerable: le mouvement prodigieux.
          On m’a dit a Middelbourg, que le Commerce se fait tres mal a Ostende: les Commercans sont, dit on, tres negligens, quelquefois meme infideles. Il m’a paru dans le detail, qu’il pouvoit bien n’y avoir pas de leur faute, mais les affairs y sont si multipliees qu’ils ne peuvent y satisfaire, et comme les Magazins leur manquent, ils ne peuvent empecher bien des Marchandizes d’etre avariees. Ainsi les reproches, qu’on leur fait pourront cesser d’etre merités, mais ceux qu’on fait a leur Port ne se dissiperont pas de meme. On en dit l’entree difficile, et effectivement la maniere dont on m’en a parlé a Ostende meme, me le persuade.
         
        
       
       It is an Observation in this Country, that the Wines of the Rhine and Moselle, have in them the Principles both of the Stone and the Gout, but that they loose these Principles, as they Advance in Age.
       
        
        
         
          Extract from the Journal of C. Sarsefield, 1. July at the Hague.
          Tout ce qui vient de se passer en Hollande, la Revolution qui s’y est faite dans les Esprits en favour de la France, la maniere dont Le Duc Louis de Brunswic a été ecarte des affairs, au moins en Apparence; enfin cet ouvrage de Mr. Le Duc de la Vauguion, merite que J’en parle un peu. Je dis un peu, parce qu’il m’est impossible d’en dire tout ce que l’on desireroit d’en savoir, M. de la Vauguion n’en parlant Jamais, et etant d’un Secret impenetrable sur lequel d’ailleurs J’ai été fort eloignee de vouloir l’attaquer. Tout Le monde connoit les liaisons de ce pays cy avec L’Angleterre. On n’en connoit pas moins le Principe, qui a été, si efficace que pendant long tems on a cru que ces deux nations etoient necessairement attachées l’une a l’autre, de maniere, a ne pouvoir s’en detacher. On eut dit que cette Union etoit l’ouvrage de la nature même. Et Il y a peut etre encore quelques gens chez lesquels ce Prejugé n’est pas entierement effacé. Le Stathouder n’a suivant toutes les Apparences aucun autre motif pour etre resté dans les Interets de L’Angleterre, au point ou Il l’est. Les liens du Sang ne seroient pas suffisans, puis qu’il a les memes, et  plus intimes avec la Prusse dont le Sisteme est tout a fait opposé a celui de la prosperité de L’Angleterre. Son Abbaisement est essentiel a sa Sureté. Il faut done que le Prince soit conduit par l’habitude de penser d’une certain maniere, et par le prejuge qué Je viens de dire. Il se peut aussi, et cela est meme vraisemblable que la Crainte des Armes Angloises l’y ait engagé. Je remarquerai, a cette occasion, que ce Sentiment a operé certainement sur plusieurs des membres de la Republique.
          Ainsi voicy, comme Je me la represente, au commencement de cette guerre cy. Le Chef decide en favour des Anglois, la plus grande Partie des Hollandois memes, ayant confusement dans la tete, L’Idee d’une Liaison avec L’Angleterre, necessaire, impossible a rompre ou tout au plus, pour des momens, effrayés d’ailleurs des Suites d’une conduite hardie, qui pourroit les entrainer dans une guerre, pour laquelle ils n’ont aucunes mesures prises. De grandes difficultés a vaincre, le danger de perdre les Juissance du moment, une tres ancienne habitude de Paresse, toute la nation semblant dans une sorte d’Etat de Lethargie, qui ne permet que difficilement d’en rien attendre, qui reponde a ce qu’elle a été autrefois.
          Il n’est pas aussi facile de rendre raison de la Conduite de M. le Duc de Brunswic. Il est trop homme D’Etat, pour que les memes causes qui ont engourdi le Stathouder, et la nation, aient agi sur lui. On doit croire qu’il est trop eclairé, pour n’avoir pas senti des le premier moment, combien il etoit important pour elle de se montrer dans cette occasion; et, cependant il est toujours reste attache a L’Angleterre. Il a toujours agi pour elle. Il a meme maneuvré suivant toute Apparence. Il y a, au moins, un fait, de ce genre qu’on ne peut nier, e’est la proposition fait end’augmenter l’armee deterre, au moment ou on alloit commencer, une Guerre de Mer. Quelques gens ont dit qu’il etoit payé, par l’Angleterre. J’en ai trouvé qui le defend sur ce point, et disent qu’il en est incapable. Et, quoiqu’ils ne l’aiment pas, rejettent cette Idee, avec une Sorte d’indignation. Il faut alors croire, que c’est l’attachment qu’il a pour son nom, qui le seduit, et lui fait penser qu’il est de l’interest de la Hollande de se soumettre a L’Angleterre de borner son commerce a la portion a laquelle elle jugera apropos de la reduire: d’etre, en un mot, aux terms d’une de ses Colonies, et de perdre sa place dans la Liste des Souverains d’Europe.
          C’est en effet a quoi les decisions du Ministere Anglois, auroient conduit la Republique, si le Roy avoit envoyé un Ministre moins actif, moins penetrant, moins capable que Mr. de la Vauguion qui a sçu, au tres grand Etonnement des Hollanders meme, demonter tous les moyens de leur Administration, et ouvrir aux gens bien intentionnes, les Routes, pour faire parvenir leurs Sentiments a l’assemblee des Etats et la ramener a des Principes plus conformes a ses vrais Interets, on pourroit dire a la raison, et a leur honneur.
          Quelques Gens pensent que malgré tous les Talens, et tout l’Art qu’il a develloppes, il auroit Eu beaucoup de peine a reussir, si l’Administration, n’avoit pas fait des fautes capitales. Je vais en exposer quelqu’unes. 1. Elle avoit poussé la Pusillanimité jusqu’a defendre, aux commandans des Escortes de prendre, sous leur Protection, les navires, chargés pour la France, D’Effets utiles a la marine. Cette resolution secrette, fut sçu. M. de la V. presenta un memoire. On y repondit, et par lá, on avouoit le fait, qui auroit été bien difficile a prouver si on s’etoit contente de le nier.
          2. Lorsque les Deputes d’Amsterdam vinrent presenter au Prince leur memoire, contre M. le Duc de Brunswic, ils annoncerent eux mêmes, que tout ce qu’ils alloient lui dire devoit etre renfermé sous un Secret impenetrable. On dit qu’ils paroissoient fort emus. Si le Prince avoit mis leur memoire dans sa poche, leur en avoit fait bien des Remerciemens, et les eut renvoyés en leur faisant sentir la necessité du Secret, que seroit devenue l’affaire? Rien probablement. Mais il leur rendit ce memoire, on les ranima, ils le publierent, ou plutot le rendirent public. Car Je ne sache pas qu’il y ait la de publication legale. 3. Alors M. Le Duc de Brunswic avoit un parti a prendre, qui etoit de laisser tomber, L’Affair, au moins Jusqu’au moment ou on feroit quelque Allegation speciale contre lui, ce qui auroit ete fort difficile. Au lieu de cela il se plaignit aux Etats Generaux, mit les formes contre lui tant parce qu’au lieu d’une requete ou d’un memoire, il fit une simple Lettre, que parce qu’il s’addressa, aux Etats Generaux pendant que c’etoient les seuls Etats de Hollande a qui il appartenoit de connoitre de cette affaire. On a vu les Suites qu’elle a eus, mais si le Duc, n’avoit rien dit, s’il avoit laissé aux Magistrats D’Amsterdam le Soin de donner le mouvement a cette affair, ils auroient pu se trouver fort embarrassés.
          4. Avant le tems dont je viens de parler, l’Administration fit encore une grande faute contre ses vues. Elle vouloit que les Anglois fissent ce qui leur plairoit, et ce qui leur plaisoit, etoit de prendre tous les Vaisseaux charges pour la France, de matieres propres a L’Usage d’une flotte. Il falloit leur dire, de payer aux prix courant les effets qu’ils auroient saisis. Le Commerce n’auroit peut etre jamais remué. Alors les villes seroient probablement restees tranquilles par les raisons que J’ay indiquées, au Commencement de cette note. Il est certain que ce ne sont que les Negotians qui les ont mis en Activite, ou au moins, Ils y ont bien contribues. Ceux qui parmi eux avoient le Sentiment de la Dignite de la Republique et qui souffroient de la voir aneantie, se sont fort appuyes sur les petitions des Negotians, mais quand les Negotians auroient été bien payés de leur Cargaisons, il auroit ete facile au parti anglois de les ecarter en leur repondant, qu’ils n’avoient aucun droit de se plaindre, aucun fondement legitime pour leurs representations. Etant payés suivant leurs factures, Ils ne pouvoient alors parler que du manque de respect pour le Pavillion, Chose qui ne les regardoit pas.
          Cela auroit ete d’autant plus aise a etablir que les Regences, seroient fort fachees qu’on crut que c’est le Commerce qui les conduit, ou, si l’on veut qui les engage a telle ou telle demarche. Plus elles sentent que c’est au commerce que le Republique doit L’Existence qu’elle conserve, et plus elles veulent cacher cette Verite, afain de ne jamais dependre d’un corps qui leur est a quelques egards etranger. Les magistrats, surtout ceux D’Amsterdam, seroient bien fachés que Ton crut qu’ils font le Commerce, Ils veulent meme cacher que leurs Ancetres aient été commercans. Et II y a tel homme, qui sauroit fort mauvais gré a celui qui lui diroit que son pere ou son grand Pere, avoit le premier Comptoir D’Amsterdam.
          5. Une autre faute a été, dans la celebre affaire du pensionaire D’Amsterdam, de rendre aux Deputés de cette Ville la Sentence que la Cour de Hollande, avoit prononcé. C’etoit une Arme qu’il falloit conserver, quitte a ne jamais s’en servir. Des qu’on l’eut abandonnée, La Regence D’Amsterdam n’eut plus rien a craindre et se trouva en Liberte d’agir, comme elle l’a fait.
          Nota. On ne m’a pas bien expliqué comment cette Sentence, n’existoit que dans un seul papier, ce que les notaires appellent en Brevet. Les Tribunaux ont des registres, ou sont leurs Sentences, et la Public ne peut en avoir que des Expeditions. Quand J’ay fait cette question, on ne s’est pas trouvee en Etat, d’y repondre.
          Voila une partie des fautes qu’on reproche a L’Administration. La premiere de toutes, fort anterieure a celles cy, a été, peut étre de se Iaisser voir de trop pres, mais certainement de ne s’etre pas attachée les gens les plus accredités dans les provinces pour en former son Conseil.
          Le Duc scait tres mauvais gré a ceux qui vont a L’hotel de France. II affecte le contraire, leur dit même non seulment qu’il y faut aller, mais qu’ils feront bien, et cherche ensuite de les desservir.
         
        
       
      
      
      
       
        
   
   MS: “This.”


       
       
        
   
   The 48’ers had supported the House of Orange upon the restoration of Willem IV as hereditary stadholder late in 1747, and the 82’ers were currently working to reduce (if not abolish) the power and influence of Willem V as stadholder.


       
       
        
   
   The extracts that follow are given literatim, even though JA, as always when copying, was exceedingly careless in transcribing them.


       
      
      

      Oct. 11. Fryday.
      
      
       C.S. came in familiarly at Breakfast, and I had a hours Conversation with him upon the foregoing Extract. I shew him some Papers. He thinks the American Cause ought to come in.
       Walked to the House in the Wood.
       Near 3 O Clock Mr. Fagel came in Person, and in Ceremony to make me a Visit, and delivered to me, the four other Copies of the Treaty attested by himself, to be sent to America. Complaisant as usual.
       At 6 Mr. Van der Burg van Spieringshoek, the Agent of their H.M., came and delivered me their Resolution relative to Mr. Dubble de mutz’s Vessell desiring me to transmitt it to Congress which I promised to do.
       Spent most of the day in signing Obligations, for the United States. It is hard work to sign ones Name 1600 times after dinner.
      
      

      Oct. 12.
      
      
       Spent the day in signing Obligations and packing the Treaties and dispatches.
      
      

      Oct. 13.
      
      
       Sent 3 Copies of the Treaty of Commerce and as many of the Convention concerning Recaptures, by Mr. Storer to Amsterdam to go by three different Vessells.
       Finished packing my Papers for my Journey to Paris. Mr. Storer is to prepare every Thing for Us to set off, from the Arms of Amsterdam, on Fryday Morning. Mr. Thaxter and I are to be there on Thursday night.
       Walked the Tour of the Wood twice.
       Met the Court twice.
       The Names of the Lords the Deputies of the Committee of foreign Affairs who signed with me, the Treaty of Commerce and the Convention concerning Recaptures, on the 8 of this Month are 
       
     
      George Van Randwick
      of Guelderland
     
     
      Van den Santheuvel
      of Holland
     
     
      P. Van Bleiswyck
      of Holland
     
     
     
      W. C. H. Van Lynden
      of Zeeland
     
     
      D. S. i.e. J. Van Heeckeren 
      of Utrecht
     
     
      Joan Van Kuffeler
      of Friesland
     
     
      H. Tjassens
      of Groningen.
     
    
   Vischer and Gyselaer have been pumping D. to get out of him my Secret. But luckily it was not in him. They insinuated to him that Fitzherbert had received Instructions to exchange full Powers with the American Ministers. That these were about to speak in a high Tone, “tenir une haute Langage.” That there would be no Congress at Vienna nor Brussells, but the Peace would be made at Paris. This they learn I suppose from the Dispatches of their Ministers Berkenrode and Brantzen.
      
      
       
        
   
   Such committees were always composed of two members from the Province of Holland and one member from each of the six other provinces. JA inadvertently omitted the name of the member for Overyssel, F. G. van Dedem tot den Gelder (Miller, ed., TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America, Washington, 1931–1948; 8 vols., 2:85).


       
      
      

      1782 Oct. 14. Monday.
      
      
       Not long after my Reception here I was invited by Mr. Le Vaillant At Amsterdam, to dine with him in Company with Mr. Van Berckell, Mr. Bikker, and their Connections. When, according to the Ton in this Country, We came to that Period of the Feast, when the Toasts begin, Mr. Le Vaillant produced a beautifull Glass, round the Rim of which was engraved Aurea Libertas. He filled it, and first addressing himself to the Glass and then to me, pronounced these Words, with a profound Bow. 
         
          Aurea Libertas gaude: Pars altera mundi
          Vindice te, renuit subdere colla jugo.
          Haec tibi, Legatum quem consors Belga recipit,
          Pectore sincero pocula plena fero.
          Utraque Gens nectet, mox suspicienda Tyrannis
          Quae Libertati vincula sacra precor.
         
         Never was Bumper quaffed with more good Will.
       The Duke de la Vauguion has invited me and my Family to dine with him to day. He advises me to present Mr. Dumas, to the President, Greffier and Grand Pensionary as my Chargé des Affairs in my absence. As Mr. D. has no Commission as Secretary to this Legation, nor any other Character than that of Correspondent of Mr. Franklin, or at most of an ancient Committee of Congress, which I suppose has ceased, I have some difficulty about this. Some members of Congress at least may think that I advance too fast.
       
       At have after 9 I waited on Mr. Bleiswyck, to give him Notice that I intended to set off, on Thursday Morning for Paris. He cryes “C’est une bonne Augure, Monsieur.”—”Oui Monsieur, Je m’en vais, avec la rameau d’olivier, dans la bouche, dans le Coeur et a la main.”—He seemed to be very happy to learn it. I asked him, if their Ministers at Paris, had given them any late Information, concerning the Negotiations for Peace. He said Yes, they had informed him that the Court of Great Britain had fully acknowledged the Independence of America. That Mr. Fitzherbert was instructed to exchange Full Powers with the American Ministers.—I told him that I was invited and pressed by my Colleagues to go to Paris, and that I should be happy to take his Commands, on Wednesday.—I went next to Mr. Fagel, and informed him of my intended Journey. He seemed really overjoyed. Said “C’est un bon Mark” &c. He repeated to me, that their Ministers had written, that Mr. Fitzherbert had received such Instructions, and that the Comte de Vergennes had told them that he was now fully perswaded, that Great Britain, i.e. the British Ministry, were now sincerely disposed to Peace. Mr. Fagel said he did not expect that I should have gone so soon. I told him, that I was urged by my Colleague to come. That I had the Honour to be at the head of this Commission. That I was sent to Europe 3 Years ago, with a Commission as sole Minister Plenipotentiary, for Peace. But that last Year Congress had thought fit to change the Plan a little. They had sent me a Commission to this Republick, and had associated with me in the Commission for Peace, Mr. Franklin, Mr. Jay, Mr. Laurens and Mr. Jefferson. Mr. Laurens had resigned, or rather not accepted. Mr. Jefferson was in America, so that there remained only Mr. Franklin, Mr. Jay and myself. That Mr. Franklin was infirm—had the Gout and Gravel or Strangury and could not Sleep—so that it became more necessary for me to go. He asked how old Mr. Franklin was? I told him 76. That he was born in 1706.—He said that is my Age. I am of 1706, but I have no Disorders—no Pains or Uneasiness at all. In my Youth I was very infirm, had the Gravel and several Disorders, but they are all worn away with time.—I asked him if he took the Air much? He said Yes, a great deal, and he was very fond of Walking. He walked Yesterday four hours in the Downs from 10 to 2., and he was very well. He asked me when I should return? I answered, that if the Negotiations for Peace, should begin and go on, it was impossible to say: but that otherwise I should return in three Weeks.... He said he hoped, then, I should not return before next Spring.
       This Gentleman has a very young Look—much younger than Mr. Franklin. A Countenance, fresh and ruddy, clear, unclouded. A small, spare Man.
       Dined with M. de la Vauguion, with M. De Llano, Renovalles, Sarsefield, Fenelon, Berenger, Dumas, Thaxter, Cremou, Creanci— very gay and social.
       Fell into Conversation after Dinner with Sarsefield, Renovalles &c. about Biscay, Friesland &c. S. said the Genius of certain People had preserved them Priviledges.—What is the Genius of People? says I. It is a Manufacture, it is the Effect of Government and Education &c—S. run on about the Panurge, Pantagruel &c. of Rabelais, the Romeo and Julliet of Shakespeare, the Mandragore of Machiavel, the Tartuff of Moliere, &c. &c.
      
      
       
        
   
   Suspension points in MS.


       
      
      

      Oct. 15. Tuesday.
      
      
       This Morning at 10 made my Visit to the President Van Randwick of Guelderland to take Leave of their High Mightinesses and presented Mr. Dumas as Chargé des Affairs in my Absence. Went next to the Hotel de Dordrecht to take Leave of Mr. Gyselaer, and next to that of Amsterdam, to take Leave of Mr. Vischer, who was more bold and open than ever I knew him. Said it was the Statholder who was the greatest; le plus g. t. de ce Pays ci—entete come une Mule, &c. He shewed me a Letter from Mr. Brantzen at Paris, which contained that the C. de Vergennes told him, Mr. Fitzherbert had informed him that the Independence of America, would meet with no longer Difficulty. That he had received a special Commission to treat with the Ministers of the United States of America.
       At 12 The Agent Vander Burg Van Spieringshoek enquired at the House If I could receive him at one. I answered in the affirmative. Accordingly at one he came, and said that he had it in Command from their High Mightinesses to inform me, that the President Mr. Van Randwyk had informed them of my Intention to take a Journey to France, that they had charged him to make me their Compliments, to wish me a good Journey, and a speedy Return in good Health.
       At 3 I went to the House in the Wood and took Leave of the Princess and afterwards of the Prince. He asked me, several Questions. What were my Sentiments of the Negotiation at Paris? Whether I thought the King of Great Britain had taken upon himself, without an Act of Parliament to acknowledge the Independance of America? Who were the Ministers on the Part of America to treat of Peace.—Mr. Franklin, Monsieur.—And who is the other.—Mr. Jay says I.—He who has been at Madrid? says he.—The same.
       In the Evening, Mr. Gyselaer came in, and We had a long Conversation. He told me, that a few Weeks ago, Mr. Thulemeyer visited the Duke de la Vauguion, and informed him that the King, (of Prussia) his Master, would not take it well that the Court of Versailles, or his Minister here, should intermeddle with the Interiour Parties and Disputes in the Republick. And at the same Time the Duke received a Letter from the C. De Vergennes, informing him that the Prussian Minister at Versailles had said the same Things to him: but that he had convinced him that all Jealousy of that kind was groundless.—He told me, that upon this Occasion He entered deep into Conversation, and said that he did not desire Versailles to intermeddle, unless as a Counterpoise to Prussias intermeddling. There was an Affair of 1714 which had made the Prince absolute in Utrech, Guelderland and Overyssell. That if the Patriots should attempt to change that, and Prussia should interpose to prevent it, unless they should be supported by France, they must succumb and pass for the Dupes. That he must be sensible, if they determined upon this Measure, and France should desert them, they must look out elsewhere.—Ay where?—Perhaps to the Emperor.—Furious.—Ay, but you must be sensible that I ought not to quit your House, without Satisfaction upon this Point.
       He says the Prince has lately said that some Foreigner would soon interest himself in the Affairs of the Republick. He wished, if I could be usefull to them at Versailles, or here with the Duke that I would.
      
      
       
        
   
   Perhaps “le plus grand trouble” or “le plus grand tyran.”


       
       
        
   
   The name in this sentence was heavily scratched out, apparently soon after it was written. The explanation of this can only be that JA thought the revelations of Gyselaar, a leading Patriot who suffered exile after the Prussian intervention of 1787, were too compromising to stand even in a private journal, and he therefore scratched out Gyselaar’s name to prevent any possible disclosure. It is interesting and significant that the diplomats from other courts at The Hague were observing JA’s conversations with leaders of the anti-Orange party at this critical moment. Baron von Thulemeier wrote his royal master Frederick II on 17 Sept.: “It is Adams whom they [the Orangists] accuse of being the leader of a lively intrigue against the Prince, but I do not perceive in the person of this American minister enough address or intelligence to lead any faction” (Marvin L. Brown Jr., ed., American Independence through Prussian Eyes: . . . Selections from the Prussian Diplomatic Correspondence, Durham, N.C., 1959, p. 70–71).


       
       
        
   
   Owing to JA’s failure to use quotation marks or to supply clear antecedents for his pronouns, this remarkable conversation is far from easy to follow. The foregoing sentence should probably be interpreted as follows: He [Gyselaar] told me [JA] that upon this occasion [i.e. at an interview with La Vauguyon] he [Gyselaar] entered into deep conversation, and said that he did not desire Versailles to intermeddle unless as a counterpoise to Prussia’s intermeddling.


       
       
        
   
   La Vauguyon.


       
       
        
   
   La Vauguyon.


       
       
        
   
   Inadvertently omitted by the diarist.


       
       
        
   
   Gyselaar.


       
      
       

      Oct. 16. Wednesday.
      
      
       Dined with the Baron De Linden de Blitterswick, the first Noble of Zealand. Llano, Almeida, Thulemeyer, Mirabel, Gallitzin and Markow, were all there. Geelwink, Sarsefield, Heyden, Boreel &c. 16 in all.
       Mr. De Linden told me that their H.M. had lately consulted with all their Amirals and best Master Builders and had endeavoured to discover the best possible Model of a Ship, and that he would send it to me, as he did the next Morning. I have desired Mr. Dumas to send it to Congress.—Received an Invitation from Court to sup, tomorrow night. Sent an Excuse.
      
      

      Oct. 17. Thursday.
      
      
       Began my Journey to Paris from the Hague, dined at Harlem and drank Tea at five O Clock at Amsterdam. Paid Mr. Bromfield 200 Ducats 1050 Guilders and took his Receipt upon Account.... Met Mr. Willink upon the Road, going to the Hague, with a Lady. He has left for me a Letter of Credit upon Paris, unlimited. He wished my Journey to Paris might have a Tendency towards Peace.
      
      
       
        
   
   Suspension points in MS.


       
      
      

      October 18. Fryday.
      
      
       Sat off, at ten from the Arms of Amsterdam with Mr. John Thaxter and Mr. Charles Storer. Refreshed our Horses at Loenen a Village, half Way to Utrecht, passed the Villages Bruykelen, Massen and Suylen.
       It is 8 hours, Stones, or Leagues from Amsterdam to Utrecht. The Village of Suylen and its Neighbourhood is full of Brick Killns. The Clay is found in that Neighborhood, and they burn the Bricks with Turf, Wood and Coal. Put up at Utrecht at the New Castle of Antwerp, which is now kept by Oblet, who speaks English very well, altho born at Leyden. The grand Canal, which runs through this Town is a great Curiosity. The paved Street upon each Side of it, is a covered Way, or rather, the Cover of a Cellar. The Cellars of the Houses are all continued out, under this Paved Street, to the Canal. And there are Doors through which Men pass from the Canal, under the Street into the Cellars of the Houses and e contra from the Cellars to the Canal and the Boats, Barks, or Schuits in it. The city maintains the Pavement but the Vaults underneath are maintained by the Proprietors. Oblet tells me, that the Spanish and Prussian Ambassadors were here, a few days ago. Came in an hired Carriage. That  Lord Stormont and his Lady were once here. Travelled only with 2 Men Servants. Very near. My Lady had not so much as a Maid, with her. Peterson is much hated. Oostergo makes a damned noise to day, about the fleets not going to Brest.
      
      
       
        
   
   Modern maps give the names of these villages as Breukelen, Maarssen, and Zuilen.


       
      
      

      October 19. Saturday.
      
      
       From Utrecht to Gorcum is 8 Leagues. Here we dined, at the Doele kept by Mr. Van Dongen. He told Us that as soon as We should get out of Town We should come to the River, near the Junction of the Maes with the Wahal, a Branch of the Rhine, that if We looked up the River We should have a full View of the Castle of Louvestein. We had accordingly a fair View of it. It stands upon an Island in the Middle of the River. There is an high and large square Tour of a Church at no great Distance from it. Gorinchem or Gorcum is one of the 18 Cities of the Province of Holland.
       We dined at Gorcum, but as it was impossible to reach Breda before half after 6, when the Gates of that City are shut, my Servant rode forward on Horseback, and went to the Prince Cardinal a publick House, the Keeper of which applied to General Marsdam, the Governor, so that when We arrived at near 9 O Clock, We found an officer and a Guard at the Gate, who said he had orders to admit Mr. Adams the Ambassador of America. I gave the Guards 4 Guilders on the Spot and sent em 2 ducats afterwards.
       The 4 last Leagues being Sand, were tolerable, but the former 4 being Clay were very bad—muddy, and deep.
      
      

      Oct. 20. Sunday.
      
      
       Rising early this Morning and ringing for a Servant, was told that my Servant and most of those of the House were gone to Mass.—The Name of the Keeper of the Prince Cardinal is Van Opdorp.
       Spent the whole day in travelling from Breda to Antwerp, without eating or drinking. The Distance is only ten Leagues. Put up at the grand Laboureur, opposite the Church with the Statue of the Prophet Elias upon it. The Coaches in great Numbers were driving backwards and forwards upon the Place Demier, as upon the Boulevards at Paris. It was Sunday Evening, and this March and Countermarch was for Pleasure and for Health.
       Thus four days have been compleatly consumed in passing from the Hague to Antwerp, and We have seen nothing and conversed with  Nobody, so bad have been the Roads and so cold and rainy the Weather.—Reached Antwerp at Night and lodged at the Gran Laboureur upon the Place de Mier, where the Emperor lodged last Year and left his Portrait, which We saw, and an Inscription, in the Entry. Joseph 2d logé ici  day of  1781.
       This Evening all the Carriages of the Town were parading in the Place de Mier, full of Ladies and Gentlemen as on the Boulvards at Paris.
      
      

      Oct. 21. Monday.
      
      
       Went to the Cathedral Church, where We saw the Assumption of the Virgin Mary, the famous Altar Piece of Reubens, the Figures and Colouring are beautifull beyond description—and the Descent of Jesus from the Cross. Reubens has placed in this Piece his three Wives and Daughter, and his own head. The Colouring is all gloomy, accommodated to the Subject.
       In this Church each Trade has its Altar. We remarked the Martyrdom of Crispin, Patron of the Shoemakers, in another Part the Martyrdom of St. Sebastian shot by Arrows. This Church is remarkably clean. No Dust upon any of the Figures.
       Went next to the Church of St. James, principally To see the Tomb of Rubens. There is a Picture drawn by Rubens, containing in one Piece the Figures of his Grandfather, Father, two of his Wives and three of his Children. An Inscription at the Door, Ostium Monumenti Familiae Rubenianae.
       Rubens was born at Cologne, but removed at the Age of 10 Years, with his Family to Antwerp. He travelled into Italy. Mass is said 4 times a day at this Altar.
       Went next to see the private Collection of Jaques Van Lancker. Here is an Head of his second Wife by Reubens and a larger Picture of the Saviour delivering the Keys to St. Peter. There is a Jealousy very remarkable in the face of one of the Apostles. A Christ by Reubens, a Magdalene by Paul Veronese, an Italian, A Man and his Wife by Rembrant, and several other Pieces by him, Vandyke &c.
       We went in the last Place to see the private Collection of Pilaer and Beekmans, Negotiants en Dentelles, Diamans, Tableaux, Desseins, Estampes &c. Place de Mier.
       The most remarkable Piece in this Collection is an old Woman, his Mother, with a Bible on the Table before her, by Rembrant. This is called his Master Piece. It is indeed an Admirable Picture.
       
       The Son in Law of this house told me, there was a Society formed in this Town, which had begun to send Ventures to America.
       After Dinner, We rode to Bruxelles, and put up, at the Hotel de belle Vue. Mr. Jennings came in, and We had a very agreable hour with him.
       The Gate was shut before our Arrival. The Porter demanded my Name and Quality, in order to send them to a Burgomaster of the City, for a Billet du Porte. The Messenger returned with an order to admit Mr. Adams Minister Plenipotentiaire des Etats Unis &c. in stronger terms than usual. I did not know but the Burgomaster would have omitted the Quality in the order. But I am told that every body here is American.
      
      

      October 22. Tuesday.
      
      
       Visited Mr. William Lee, in the Place de St. Mitchell with Mr. Jennings. Mr. Lee said that the Swallow was a Sign of Summer. My Appearance denoted Peace.
       Mr. Jennings let me into the Character of Mr. Fitsherbert.... His Father was prevailed on by Ld. North to vote with him, but he was never easy in his mind about it, and finally cut his own Throat. The Gentleman at Paris is about 33, wholly dependent on Ld. Shelbourne. Has Parts but very conceited, and assuming. Not liked by the English while at Brussells, because he did not keep a Table. He was only Resident and his Appointment small, not more than 1500£.
       He writes from Paris, that the C. de Vergennes has a Great Character, but that he sees nothing in him.... This is evidence of Vanity, for that Minister has at least a vast Experience, and too much reserve to give Proofs of Great or little Qualities so soon to this young Gentleman.... His Parts are quick and his Education has been good.... He has sometimes treated the English with cool Contempt and sometimes with hot Pride.
       We set off on our Journey about Twelve but before We reached Halle, the Iron Axletree of our fore Weels snapped off like a Piece of Glass, our Carriage fell, and We were put to great difficulty to drag it, to the Porte Verde a Tavern in this Village. Being thus detained for the Reparation of our Carriage, after Dinner We walked about the Village and visited the Church of Notre Dame de Halle, but saw nothing but what is very common. The Village is dirty and poor.... What a Contrast to the Villages of Holland.
      
      
       
        
   
   Suspension points, here and below, in MS.


       
       
       
       
       
       
       
      
       

      Oct. 23. Wednesday.
      
      
       Rode to Mons in a great Rain, dined at the Couronne De L’Impereur, very well and very cheap, rode to Valenciennes and found our Axletree broken again. Put up at the Post house.
       Walked about the Town, the Churches all shut, and nothing remarkable.
       
        The bright rosy morning, peeps over the Hills
        With blushes adorning, the Meadows and Fields.
       
       
        The merry, merry, merry horn, calls come, come away
        Awake from your Slumbers, and hail the new Day.
       
       
        The Stag rous’d before Us, away seems to fly
        And pants to the Chorus of Hounds in full Cry.
       
       
        The follow, follow, follow, follow, the musical Chase
        While Pleasure and Vigour each other embrace.
       
       
        The day Sports being over, makes blood circle right
        And gives the brisk Lover, fresh Charms for the night.
       
       
        Then Let Us, Let us now enjoy, all We can while We may
        Let Love crown the night Boys, as our Sports crown the day.
       
       
        The Banks of the Dee.
        T’was Summer, when softly the Breezes were blowing
        And sweetly the Nightingale sang from the Tree
        At the Foot of a Rock, where the River was flowing
        I sat myself down on the Banks of the Dee.
       
       
        Flow on lovely Dee! flow on thou sweet River
        Thy Bank’s, purest Stream! shall be dear to me, ever
        For then I first gain’d the Affections and favour
        Of Jemmy, the Glory and Pride of the Dee.
       
       
        But now he is gone and has left me, thus mourning
        To quel the proud Tyrant, for valiant is he
        And Ah! there’s nae hope of his speedy returning
        To stroll here again on the Banks of the Dee.
       
       
        He’s gone hapless youth, o’er the wide roaring Billows
        The kindest the sweetest of all the young Fellows
        And has left me to wander among the green Willows
        The loneliest Lass, on the Banks of the Dee.
        
        But time and my Prayers may perhaps yet restore him
        Sweet Peace may return my dear Soldier to me
        And when he returns, with such Care, I’ll watch o’er him
        He n’eer shall again leave the Banks of the Dee.
       
       
        The Dee then shall flow all its Beauties displaying
        The Lambs shall again on its Banks be seen playing
        Whilst I with my Jemmy, am carelessly straying
        And tasting afresh all the Sweets of the Dee.
       
       All the Cities and Villages of Brabant are very different from those of Holland. The Streets very foul. The Houses very dirty, the Doors and Windows broken, Bricks and Glass wanting. The People, Men, Women and Children filthy and ragged.
      
      

      Oct. 24. Thursday.
      
      
       Visited the Church at Valenciennes. Saw a notre Dame De Hall. She appears pregnant. A Collection of Portraits ancient and modern, and a Picture of the Virgin Mary in the Air, sending by Angels a Cord round the City with an Inscription importing, Valenciennes surrounded with a Cord by the blessed Virgin, and saved from the Plague Anno 1008.
       Dined at Cambray, visited the Cathedral, saw the Tomb of Fenelon, his Statue, Picture &c. Saw the Chapter where the Chanoines meet twice a Week, and saw also the Room where are the Portraits of all the Archbishops and Bishops ancient and Modern, and Fenelon among the rest. There is also in this Church a curious Piece of Clock Work, which represents the whole Proscess with Jesus Christ like that in the 7 Chappells of Mount Calvare.—Lodged at Peronne.
      
      

      Oct. 25. Fryday.
      
      
       Dined at Gourney. Carriage broke again. Arrived at Night, at Pont-Sainte-Maxence, two Posts from Chantilly and one and an half from Senlis.
       
        The Ecchoing horn
        The ecchoing horn calls the Sportsmen abroad
        To horse, my brave Boys, and away
        The morning is up and the Cry of the hounds
        Upbraids our too tedious Delay.
       
       
       
        What Pleasure We find in pursuing the Fox
        O’er hills and o’er Valleys he flies
        Then follow, W’ell soon overtake him. Huzza
        The Traitor is seized on and dies.
       
       
        Tryumphant returning at night with our Spoils
        Like Bacchanals shouting and gay
        How Sweet with a Bottle and Lass to refresh
        And loose the Fatigues of the Day.
       
       
        With Sport, Love and Wine fickle Fortune defy
        Dull Wisdom all Happiness sours
        Since Life is no more than a Passage at best
        Let’s strew the Way over with Flowers.
       
      
      

      1782 October 26. Saturday.
      
      
       Parted from Pont Sainte Maxence, for Chantilly. The distance is two Postes, and We found the Road very good. We went to see the Stables, and Horses. I had on my travelling Gloves, and one of the Grooms run up to Us, with 3 Whip Sticks, and presented them to Us. This is an Air which the Grooms give themselves, in order to get Something to drink. They do the same to the Prince of Condé himself, if he enters the Stables with Gloves on his hands. I gave them six Livres, but if I had been in a private Character, I should have thought 24s. or even half of it, enough.
       We went round the Castle, and took a Look at the Statue of the grande Condé, in marble, half Way up the great Stair Case, and saw the Statue on Horseback in Bronze, of the grand Constable Montmorency. Walked round the Gardens, Fish Ponds, Grottoes and Waterspouts. And looked at the Carps and Swan that came up to Us for Bread. Nothing is more curious than this. Whistle or throw a Bit of Bread into the Water and hundreds of Carps large and fat as butter will be seen swimming near the Top of the Water towards you, and will assemble all in a huddle, before you. Some of them will thrust up their Mouths to the Surface, and gape at you like young Birds in a Nest to their Parents for Food.
       While We were viewing the Statue of Montmorency Mademoiselle de Bourbon came out into the Round house at the Corner of the Castle dressed in beautifull White, her Hair uncombed hanging and flowing about her Showlders, with a Book in her Hand, and leaned over the Bar of Iron, but soon perceiving that she had caught my Eye, and that I viewed her more attentively than she fancied, she rose up with that Majesty and Grace, which Persons of her Birth affect, if they are not taught, turned her Hair off of both her Showlders, with her Hands, in a manner that I could not comprehend, and decently stepped back into the Chamber and was seen no more. The Book in her hand is consistent, with what I heard 4 Years ago at the Palais de Bourbon in Paris, that she was fond of Reading....
       The Managery, where they exercise the Horses is near the end of the Stables and is a magnificent Piece of Architecture. The orangery appears large, but We did not look into it.
       The Village of Chantilly, appears a small Thing. In the Forest or Park We saw Bucks, Hares, Pheasants, Partridges &c. but not in such Plenty as one would expect.
       We took a Cutlet and glass of Wine, at ten at Chantilly, that We might not be tempted to stop again, accordingly We arrived, in very good Season at the Hotel de Valois, Rue de Richelieu, where the House however was so full that We found but bad Accommodations.
       
        Now the Hill Tops are burnished, with Azure and Gold
        And the Prospect around Us most bright to behold
        The hounds are all trying the Mazes to trace
        The Steeds are all neighing and pant for the Chase
        Then rouse each true Sportsman, and join at the Dawn
        The Song of the Huntsman, and Sound of the Horn.
        The Horn, The Horn, the Song of the Huntsman
        and Sound of the Horn.
       
       
        Wherever We go Pleasure waits on Us still
        If We sink in the Valley, or rise on the Hill
        See the Downs now we leave, and the Coverts appear
        As eager We follow, the Fox or the Hare.
        The Horn, The Horn, the Song of the Huntsman
         and Sound of the Horn.
       
       
        O’er Hedges and Ditches We valiantly fly
        For fearless of Death We ne’er think we shall die.
        Chorus.
       
       
        From Ages long past by the Poets we are told
        That Hunting was lov’d by the Sages of old
        That the Soldier and Huntsman were both on a Par
        That the health giving Chase made them bold in the War.
        Chorus.
       
       
       
        The Chase being over away to the Bowl
        The full flowing Bumper shall chear up our Soul
        Whilst Jocund our Songs shall with Chorus’s ring
        A Toast to our Lasses, our Country and King.
        Chorus.
        
        End.
       
       Arrived, at night at the Hotel de Valois, Rue de Richelieu, after a Journey of ten Days from the Hague, from whence We, Mr. John Thaxter, Mr. Charles Storer and I parted last Thursday was a Week.
       The first Thing to be done, in Paris, is always to send for a Taylor, Peruke maker and Shoemaker, for this nation has established such a domination over the Fashion, that neither Cloaths, Wigs nor Shoes made in any other Place will do in Paris. This is one of the Ways, in which France taxes all Europe, and will tax America. It is a great Branch of the Policy of the Court, to preserve and increase this national Influence over the Mode, because it occasions an immense Commerce between France and all the other Parts of Europe. Paris furnishes the Materials and the manner, both to Men and Women, every where else.
       
       Mr. Ridley lodges in the Ruë de Clairi Cléry, No. 60.
       Mr. Jay. Rue des petits Augustins, Hotel D’Orleans.
      
      
       
        
   
   Suspension points in MS. The romantic figure JA saw so fleetingly was Louise Adélaïde de Bourbon-Conde, later Princesse de Condé (1757–1824), who was born at Chantilly, fled to Brussels in 1789, entered a convent at Turin in 1795, and, largely owing to the vicissitudes of war, led a wandering life in Switzerland, Poland, England, and France; her letters to a lover she never married were published in 1834 (La Grande EncyclopedieLa grande encyclopédie: inventaire raisonné des sciences, des lettres et des arts, Paris [1886–1902]; 31 vols., 12:341–342).


       
       
        
   
   At this point the present Diary booklet (D/JA/34) ends; the next sentence, continuing the record of 26 Oct. (though perhaps written on the 27th), begins a new booklet (D/JA/35) which is identical in format with its predecessor.


       
      
      

      1782 Oct. 27. Sunday.
      
      
       Went into the Bath, upon the Seine, not far from the Pont Royal, opposite the Tuilleries. You are shewn into a little Room, which has a large Window looking over the River into the Tuilleries. There is a Table, a Glass and two Chairs, and you are furnished with hot linnen, Towels &c. There is a Bell which you ring when you want any Thing.
       Went in search of Ridley and found him. He says Franklin has broke up the Practice of inviting every Body to dine with him on  Sundays at Passy. That he is getting better. The Gout left him weak. But he begins to sit, at Table.
       That Jay insists on having an exchange of full Powers, before he enters on Conference or Treaty. Refuses to treat with D’Aranda, untill he has a Copy of his Full Powers. Refused to treat with Oswald, untill he had a Commission to treat with the Commissioners of the United States of America.—F. was afraid to insist upon it. Was afraid We should be obliged to treat without. Differed with J. Refused to sign a Letter &c. Vergennes wanted him to treat with D’Aranda, without.
       The Ministry quarrel. De Fleury has attacked De Castries, upon the Expences of the Marine. Vergennes is supposed to be with De Fleury.—Talk of a Change of Ministry.—Talk of De Choiseul, &c.
       F. wrote to Madrid, at the Time when he wrote his pretended Request to resign, and supposed that J. would succeed him at this Court and obtained a Promise that W. should be Secretary. Jay did not know but he was well qualified for the Place.
       Went to the Hotel D’orleans, Rue des petites Augustins, to see my Colleage in the Commission for Peace, Mr. Jay, but he and his Lady were gone out.
       Mr. R. dined with me, and after dinner We went to view the Appartements in the Hotel du Roi, and then to Mr. J. and Mrs. Izard, but none at home. R. returned, drank Tea and spent the Evening with me. Mr. Jeremiah Allen, our Fellow Passenger in the leaky Sensible, and our Fellow Traveller through Spain, came in and spent the Evening. He has been home since and returned.
       R. is still full of Js. Firmness and Independance. Has taken upon himself, to act without asking Advice or even communicating with the Comte de Vergennes—and this even in opposition to an Instruction. This Instruction, which is alluded to in a Letter I received at the Hague a few days before I left it, has never yet been communicated to me. It seems to have been concealed, designedly from me. The Commission to W. was urged to be filled up, as soon as the Commission came to Oswald to treat with the Ministers of the united States, and it is filled up and signed. W. has lately been very frequently with J. at his house, and has been very desirous of perswading F. to live in the same house with J.—Between two as subtle Spirits, as any in this World, the one malicious, the other I think honest, I shall have a delicate, a nice, a critical Part to Act. F.s cunning will be to divide Us. To this End he will provoke, he will insinuate, he will intrigue, he will maneuvre. My Curiosity will at least be employed, in observing his Invention and his Artifice. J. declares roundly, that he will never set his hand to a bad Peace. Congress may appoint another, but he will make a good Peace or none.
      
      
       
        
   
   In a letter to the Boston Patriot, published 24 July 1811, JA has more to say about why he sought out Matthew Ridley as soon as he reached Paris, and about what passed between them concerning the views of Franklin and Jay and other matters. Ridley had no official status (beyond his commission to borrow money for the State of Maryland), but he was a confidant of a surprising number and variety of Americans and others, and his journals for 1782–1783 (in MHi) are therefore a valuable source of information on persons and events connected with the peace negotiations.


       
       
        
   
   See Jay’s own account of the negotiation, from the time of his arrival in Paris from Madrid late in June to the arrival of JA in Paris four months later, in a long and remarkable letter to Secretary Livingston, 17 Nov. 1782 (Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 6:11–49). See also JA’s Diary entry of 3 Nov., below. The “first set” of articles for the preliminary treaty had been agreed on between Franklin and Jay on the one hand and the British Commissioner, Richard Oswald, on the other, 8 Oct.; a copy of these is in Lb/JA/21 (Adams Papers, Microfilms, Reel No. 109; Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 5:805–808). These were sent to London for the consideration of the British government.


       
       
        
   
   ”W.” is William Temple Franklin. His commission as secretary to the American peace commission, dated 1 Oct. 1782, is printed in same, p. 789–790. It was signed by Franklin and Jay on that date and by Laurens and JA retroactively in 1783. JA was nettled because he had not been consulted about the appointment, but at Franklin’s request Jay later categorically denied that he (Jay) had been solicited by Franklin in behalf of his grandson; see Jay to Franklin, 26 Jan. 1783 (same 6:231). See also entry of 11 Jan. 1783, below.


       
       
        
   
   In the Place du Carrousel, between the Palais Royal and the Quai du Louvre, now in the courtyard of the (enlarged) Louvre. JA occupied apartments here from the end of Oct. 1782 until after the signing of the Definitive Treaty in Sept. 1783, though he found them both expensive and noisy. See his letter published in the Boston Patriot, 29 April 1812, and his Diary entry for 14 Sept. 1783, below.


       
       
        
   
   Of 15 June 1781: “... you are to make the most candid and confidential communications upon all subjects to the ministers of our generous ally, the King of France; to undertake nothing in the negotiations for peace or truce without their knowledge and concurrence; and ultimately to govern yourselves by their advice and opinion” (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 20:651). JA received this instruction on 24 Aug. 1781, but, as he declared to Livingston on 31 Oct. 1782, he never supposed that it was intended to take “away from Us, all right of Judging for ourselves, and obliging Us to agree to whatever the french Ministers shall advise Us too [sic], and to [do] nothing without their Consent.” If this was indeed Congress’ intention, JA continued, “I hereby resign my Place in the Commission” (LbC, Adams Papers; JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 7:653; see also JA to Livingston, 18 Nov. 1782, LbC, Adams Papers, printed in same 8:11–13).


       
      
      

      1782. October 28. Monday.
      
      
       Dined with Mr. Allen.
      
      

      Oct. 29. Tuesday.
      
      
       Dined at the Hotel du Roi. Mr. R. dined with Us. In the Evening, I went out to Passy to make my Visit to Franklin.
      
      
      
       
        
   
   
         
          
           
            “Tuesday Oct. 29h: Called to see Mr. Adams. Dined with him. He is much pleased with Mr. Jay. Went in the Morning to see D: Franklin—did not know of Mr. Adams Arrival. Spoke to Mr. A. about making his visit to Dr. F. He told me it was time enough—represented to him the necessity of meeting. He replied there was no necessity —that after the usage he had received from him he could not bear to go near him. I told him whatever their differences were he would do wrong to discover any to the World and that it might have a bad effect on our Affairs at this time. He said the D: might come to him. I told him it was not his place—the last comer always paid the first visit. He replied the Dr. was to come to him [since] he was first in the Commission. I ask[ed] him how the D: was to know he was here unless he went to him. He replied that was true, he did not think of that and would go. Afterwards when pulling on his Coat he said he would not, he could not bear to go where the D: was. With much persuasion I got him at length to go. He said he would do it, since I would have it so; but I was always making mischeif and so I should find” (Matthew Ridley, Diary, MHi).
           
          
          
         
        


       
      
      

      Oct. 30. Wednesday.
      
      
       Dined with Mr. Jay.
      
      
       
        
   
   
         
          
           
            “Wednesday Oct. 30h: Dined at Mr. Jays, Dr. Franklin, Mr. Adams, Mr. Oswald, Mr. Strachey there—also two Mr. Vaughans. All Things do not seem to go clever. Strachey insisting on changing the boundaries, a Mr. Roberts is with him” (Matthew Ridley, Diary, MHi).
           
          
          
         
        


       
      
      

      Oct. 31. Thursday.
      
      
       Dined with Mr. Oswald. Dr. F., Mr. Jay, Mr. Oswald, Mr. Stretchy, Mr. Roberts and Mr. Whitford.
      
      
       
        
   
   Henry Strachey (whose name JA always had difficulty in spelling) was a British under-secretary of state who had been sent to Paris to stiffen what was thought to be a too pliant attitude on the part of Oswald; his instructions concerning the British right to Sagadahock (eastern Maine), western lands (“as a means of providing for the Refugees”), restraints on American fishing rights, and a provision for the payment of American debts to British merchants, are embodied in a Cabinet Minute of 17 Oct. (Correspondence of King George the Third . . ., ed. Sir John Fortescue, London, 1927–1928, 6:143–144). There is a sketch of Strachey in DNBLeslie Stephen and Sidney Lee, eds., The Dictionary of National Biography, New York and London, 1885–1900; 63 vols. plus supplements..


       
       
        
   
   W. Roberts, according to JA’s recollections, was “the oldest clerk in the board of trade and plantations, and a very respectable character. He was sent over by the British cabinet with huge volumes of ... original records ... in order to support their incontestible claim to the Province of Maine” (letter published in the Boston Patriot, 23 Oct. 1811). It was Roberts whom JA astonished by producing still more impressive records of Massachusetts’ claim to Maine; see entry of 10 Nov., below, and note 1 there.


       
       
        
   
   Caleb Whitefoord, Oswald’s secretary; he signed the Preliminary Articles of 30 Nov. as a witness (DNBLeslie Stephen and Sidney Lee, eds., The Dictionary of National Biography, New York and London, 1885–1900; 63 vols. plus supplements.). Some scanty correspondence and papers of Whitefoord relating to the peace negotiations are in W. A. S. Hewins, ed., The Whitefoord Papers . . ., Oxford, 1898.


       
      
     